Judgement, Supreme Court, Bronx County (William Mogulescu, J), rendered June 1, 2004, convicting defendant, upon his plea of guilty, of assault in the first degree and sentencing him to a term of five years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), in view of the seriousness of this extremely violent crime, as well as defendant’s prior juvenile record. Concur— Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.